JONES, Justice,
dissenting.
In my view the subcontractors’ claims that the $22,402.45 not expended under McLean County’s contract with Phoenix is subject to their “liens for labor, materials or supplies furnished on public improvement.” The subcontractors furnished the labor and supplies in good faith. They had the assurance of the county judge and the architect that their claims would be paid.
I am of the view the opinion of the Court of Appeals correctly limits recovery by the subcontractors to funds held by McLean County under its contract with Phoenix. I am of the opinion the Court of Appeals was also correct in its conclusion that “liens on funds due the contractor” (Phoenix) was placed in KRS 376.210 so that the asserted liens of the subcontractors would reach funds due the contractor and not the property involved.
Here, the subcontractors lose while McLean County is unjustly enriched. The county neglected to require a sufficient performance bond from Phoenix which would have protected the subcontractors. Under the facts in this case I cannot subscribe to the doctrine espoused by the majority that, “They [subcontractors] snoozed so they lose.” McLean County should be required to pay the subcontractors in full. When their labor, materials and supplies were furnished they ought to have been promptly paid.
I would affirm the judgment of the Court of Appeals and let the subcontractors who furnished carpet, doors, labor and other supplies be paid.
It is a heartrending delusion and a cruel snare for the subcontractors not to be paid after the materials were furnished and their work finished.
For the reasons set out above, and with a clear conscience, I respectfully dissent.